DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-7, 9-11, and 13 in the reply filed on 6/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Felch et al. (WO 2012/119033) and further in view of Hashmet et al. (2014).
Claims 1-3, : Felch et al. teach A method for treating a feed stream (page 1, line 30) process comprising: contacting a feed stream (12) with a plurality of media composite particles (20) to remove hydrocarbons from the feed stream (12), the feed stream (12) comprising the hydrocarbons (page 1, lines 17-29), the media composite particles (20) each comprising a mixture of a cellulose-based material and a polymer (page 1, lines 18-22); and generating a treated stream (40) comprising a reduced amount of the hydrocarbons (page 1, lines 18-29; page 11, lines 23-30).
Felch et al. teach that the feed stream originates from oil wells (page 7, line 30). Felch et al. do not teach that the feed water is from a chemical enhanced oil recover (CEOR) or that it has a viscosity-enhancing polymer.
Hashmet et al. teach that in oil recovery processes from wells including CEOR (page 2, Introduction), a polymer such as hydrolyzed polyacrylamide is commonly injected in the reservoir to increase the viscosity and improve hydrocarbon recovery (page 2, Introduction). The concentration of the polymer used to improve flooding is a result effective variable wherein as the concentration of the polymer increases, the viscosity of the polymer solution increases (page 3, Effect of concentration of polymer). The viscosity of the polymer solution is optimized to improve sweep efficiency while also maintaining sufficient viscosity, which is often reduced due to mechanical degradation (page 2, Introduction). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the 
One of ordinary skill in the art at the time of the invention would have found it obvious to add a polymer, such as hydrolyzed polyacrylamide, to the flooding process of Felch et al. – which results in the ‘feed’ to the separating process because the polymer is known in the art to improve hydrocarbon recovery during flooding. The amount of polymer added is a well-known result effective variable that is optimized to control the viscosity of the polymer in the brine used for flooding. Therefore, the amount of polymer in the resultant ‘feed’ water is also optimized as it is directly dependent on the starting concentration of polymer in the flooding brine.
Given that Felch et al. teach the same separating process as claimed, the result of the process – that being a reduced amount of hydrocarbons and at least a majority of a concentration of the viscosity-enhancing polymer remaining – will be the same.
Claim 4: the final concentration of hydrocarbon in the treated stream is directly dependent on the amount of hydrocarbon in the formation which varies depending on geographical location and the separation process. Assuming the same geographical location and the same method as claimed, the concentration in the treated stream will be the same. 
Claims 5 and 6: the composition of the treated stream is directly dependent on the specifics of the geographical location from which the feed is produced and the specific method used to treat the feed. The method is shown here to be obvious. Assuming the same geographical 
Claim 9: Felch et al. teach that after the water from oil wells (page 7, line 30) is treated, it can be recycled for other uses after it is treated to the required purity (page 7, line 5). While they do not teach that it is specifically recycled to an oil completion process (i.e. CEOR), one of ordinary skill in the art at the time of the invention would have found it obvious to reuse the treated water product with reduced hydrocarbon concentration as flooding/injection/CEOR brine so as to reduce the amount of brine/components required, reduce cost, and reduce waste.
Claim 10: the concentration of hydrocarbon in the feed stream varies depending on the geographical location from which the feed stream is taken. Assuming the same origin, the hydrocarbon concentration in the feed stream will be the same. It would have been obvious to use the method of Claim 1 to treat a feed stream of any hydrocarbon concentration resultant from flooding.
Claim 11: the contacting comprises introducing the feed stream to a first vessel (102) and then a second vessel (104) comprising the claimed particles, the vessels in flow series (Fig. 1).
Claim 13: the method includes backwashing and recycling the hydrocarbon liquid effluent to the feed stream (page 1, lines 25-30).
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Felch et al. (WO 2012/119033) and Hashmet et al. (2014) in further view of Barnes et al. (US Pub. No. 2016/0215201).
Claim 7: Felch et al. and Hashmet et al. do not teach a salt, surfactant, stabilizer, or hydrophilic additive in the feed.

One of ordinary skill in the art at the time of the invention would have found it obvious to include a surfactant in the CEOR process that results in the treated feed OR that Hasmet et al.’s CEOR process included a surfactant because Barnes et al. teach – and it is well-recognized in the art – that surfactants are commonly used in brines for flooding formations in CEOR in order to increase miscibility between the aqueous and hydrophobic phases and reduce surface tension.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778